DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Claims 1-10 are currently pending and are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 07/20/2021, this present application is a continuation (CON) of 16/689,689 that was filed on 11/20/2019.  16/689,689 is a CON of 14/928,369 filed on 10/30/2015.  14/928,369 is a CON of 14/117,330 filed on 11/12/2013.  14/117,330 is a 371 of PCT/JP2012/062114 filed on 05/11/2012.  Therefore, this application has an effective filing date of 05/11/2012 for prior art searches.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/117,330, filed on 11/12/2013.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 07/20/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 4, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horrobin et al. (US Patent 6,177,470 B1).
For claims 1, 3, , Horrobin et al. disclose compounds, composition, and methods of using the compounds to treat various diseases or conditions (see col. 1, lines 10 thru col. 2, line 50).  The type of compound includes gamma-linolenic acid (GLA) or dihomo- gamma-linolenic acid (DGLA) in their ascorbic-6-acid esters forms (refers to instant claimed dihomo-γ-linolenic acid (DGLA) of claim 1) (see e.g. col. 1, lines 12-38; col. 1, line 63 thru col. 2, line 29).  The compound can be formulated in free fatty acids or triglycerides forms (refers to instant claims 3 and 4) (col. 2, lines 44-50) and formulated for topical administration in creams, ointments, lotions (refers to ‘administering topically, to the skin of a patient in need thereof’ of claim 1), emulsions, pessaries, suppositories, sticks or other appropriate forms in which the compound is present in a concentration of 0.001% to 50%, 0.1% to 20%, or 1% to 10% by weight (refers to instant claim 7) (see e.g. col. 2, lines 35-40; col. 3, lines 18-24).  The type of diseases or conditions includes dermatitis or rheumatoid arthritis (refers to instant claims 8 and 9) (see e.g. col. 2, lines 4-19).
The teachings of Horrobin et al. differ from the presently claimed invention as follows:
While Horrobin et al. do not explicitly disclose the dosing regimen as recited by instant claim 1, dosing regimen is result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be considered include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired result.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Horrobin et al. do render the method of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 8 of U.S. Patent No. 9,220,702 B2 (referred hereinafter as Takeo et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 3, and 7-9 and the method of claims 1, 3, 4, and 8 of Takeo et al. have similar method steps and uses a compound with structural features.
17/380,900
US 9,220,702 B2
1. A method of treating inflammatory disease comprising administering topically, to the skin of a patient in need thereof, an effective amount of dihomo-γ-linolenic acid (DGLA), wherein the DGLA is applied continuously for at least 14 consecutive days to an area affected by the inflammatory disease.	
1. A method of treating inflammatory disease comprising administering topically, to the skin of a patient in need thereof, an effective amount of a pharmaceutical composition consisting of dihomo-γ-linolenic acid (DGLA) in the form of a free fatty acid, a pharmaceutical base, and optionally including absorption promoters, moisturizers, thickeners, emulsifying agents, colorants, fragrances, antioxidants, stabilizers, sterilizers, and antiseptics
3. The method according to claim 1, wherein the DGLA is in the form of any one of a glyceride, a phospholipid, a glycolipid, an alkyl ester, a salt, or a free fatty acid.

7. The method according to claim 1, wherein the DGLA is administered in a composition containing 0.01 to 50 wt% of the DGLA.
8. The method according to claim 1, wherein the composition contains 0.05 to 10 wt% of the dihomo-γ-linolenic acid (DGLA) and wherein the composition is applied continuously for at least 14 consecutive days to an area affected by the inflammatory disease.
8. The method according to claim 1, wherein the inflammatory disease is an inflammatory skin disease.
3. The method according to claim 1, wherein the inflammatory disease is an inflammatory skin disease.
9. The method according to claim 8, wherein the inflammatory disease is atopic dermatitis, allergic contact dermatitis, irritant contact dermatitis, psoriasis, rheumatism, or lupus.
4. The method according to claim 3, wherein the inflammatory disease is atopic dermatitis, allergic contact dermatitis,
irritant contact dermatitis, psoriasis, rheumatism, or lupus.


That is the method of the instant application is generic to the method of Takeo et al. or in other word claims 1, 3, and 7-9 are anticipated by claims 1, 3, 4, and 8 of U.S. Patent No. 9,220,702 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,220,702 B2.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,525,028 B2 (referred hereinafter as Takeo et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-10 and the method of claims 1-9 of Takeo et al. have similar method steps and uses a compound with structural features.
17/380,900
US 10,525,028 B2
1. A method of treating inflammatory disease comprising administering topically, to the skin of a patient in need thereof, an effective amount of dihomo-γ-linolenic acid (DGLA), wherein the DGLA is applied continuously for at least 14 consecutive days to an area affected by the inflammatory disease.
1. A method of suppressing an itch of inflammatory disease comprising administering topically, to the skin of a patient in need thereof, an effective amount of dihomo-γ-linolenic acid (DGLA), wherein the DGLA is provided in the form of an oil derived from a culture of micro-organisms of genus Mortierella, and wherein the DGLA is applied continuously for at least 14 consecutive days to an area affected by the inflammatory disease.
2. The method according to claim 1, wherein the DGLA is provided in the form of an oil derived from a culture of micro-organisms of genus Mortierella.

3. The method according to claim 1, wherein the DGLA is in the form of any one of a glyceride, a phospholipid, a glycolipid, an alkyl ester, a salt, or a free fatty acid.
2. The method according to claim 1, wherein the dihomo-γ-linolenic acid (DGLA) is in the form of any one of a glyceride, a phospholipid, a glycolipid, an alkyl ester, a salt, or a free fatty acid.
4. The method according to claim 3, wherein the glyceride is a triglyceride, a
diglyceride, or a monoglyceride.
3. The method according to claim 2, wherein the glyceride is a triglyceride, a diglyceride, or a monoglyceride.
5. The method according to claim 3, wherein the alkyl ester is an ester with a lower C1-4 alcohol.
4. The method according to claim 2, wherein the alkyl ester is an ester with a lower C1-4 alcohol.
6. The method according to claim 3, wherein the phospholipid is diacylglycerophospholipid or lysoacylglycerophospholipid.	
5. The method according to claim 2, wherein the phospholipid is diacylglycerophospholipid or lysoacylglycerophospholipid.
7. The method according to claim 1, wherein the DGLA is administered in a
composition containing 0.01 to 50 wt% of the DGLA.
6. The method according to claim 1, wherein the dihomo-γ-linolenic acid (DGLA) is administered in a composition containing 0.01 to 50 wt % of the dihomo-y-linolenic acid (DGLA).
8. The method according to claim 1, wherein the inflammatory disease is an
inflammatory skin disease.
7. The method according to claim 1, wherein the inflammatory disease is an inflammatory skin disease.
9. The method according to claim 8, wherein the inflammatory disease is atopic
dermatitis, allergic contact dermatitis, irritant contact dermatitis, psoriasis, rheumatism, or lupus.
8. The method according to claim 7, wherein the inflammatory disease is atopic dermatitis, allergic contact dermatitis, irritant contact dermatitis, psoriasis, rheumatism, or lupus.
10. The method according to claim 1, wherein the DGLA is administered in the form of an ointment comprising DGLA containing oil and zinc oxide.
9. The method according to claim 1, wherein the DGLA is administered in the form of an ointment comprising DGLA containing oil and zinc oxide.


That is the method of the instant application is generic to the method of Takeo et al. or in other word claims 1-10 are anticipated by claims 1-9 of U.S. Patent No. 10,525,028 B2.
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,525,028 B2.

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,103,476 B2 (referred hereinafter as Takeo et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-7 and 10 and the method of claims 1-7 of Takeo et al. have similar method steps and uses a compound with structural features.
17/380,900
US 11,103,476 B2
1. A method of treating inflammatory disease comprising administering topically, to the skin of a patient in need thereof, an effective amount of dihomo-γ-linolenic acid (DGLA), wherein the DGLA is applied continuously for at least 14 consecutive days to an area affected by the inflammatory disease.
1. A method of keeping skin in healthy condition, comprising administering topically, to the skin of a human, an effective amount of dihomo-γ-linolenic acid (DGLA) as an active ingredient in a cosmetic product, wherein the DGLA is provided in the form of an oil derived from a culture of micro-organisms of genus Mortierella, and wherein the DGLA is applied continuously for at least 14 consecutive days to the skin.
2. The method according to claim 1, wherein the DGLA is provided in the form of an oil derived from a culture of micro-organisms of genus Mortierella.

3. The method according to claim 1, wherein the DGLA is in the form of any one of a glyceride, a phospholipid, a glycolipid, an alkyl ester, a salt, or a free fatty acid.
2. The method according to claim 1, wherein the dihomo-γ-linolenic acid (DGLA) is in the form of any one of a glyceride, a phospholipid, a glycolipid, an alkyl ester, a salt, or a free fatty acid.
4. The method according to claim 3, wherein the glyceride is a triglyceride, a
diglyceride, or a monoglyceride.
3. The method according to claim 2, wherein the glyceride is a triglyceride, a diglyceride, or a monoglyceride.
5. The method according to claim 3, wherein the alkyl ester is an ester with a lower C1-4 alcohol.
4. The method according to claim 2, wherein the alkyl ester is an ester with a lower C1-4 alcohol.
6. The method according to claim 3, wherein the phospholipid is diacylglycerophospholipid or lysoacylglycerophospholipid.	
5. The method according to claim 2, wherein the phospholipid is diacylglycerophospholipid or lysoacylglycerophospholipid.
7. The method according to claim 1, wherein the DGLA is administered in a
composition containing 0.01 to 50 wt% of the DGLA.
6. The method according to claim 1, wherein the dihomo-γ-linolenic acid (DGLA) is administered in a composition containing 0.01 to 50 wt % of the dihomo-y-linolenic acid (DGLA).
10. The method according to claim 1, wherein the DGLA is administered in the form of an ointment comprising DGLA containing oil and zinc oxide.
7. The method according to claim 1, wherein the DGLA is administered in the form of an ointment comprising DGLA containing oil and zinc oxide


That is the method of the instant application is generic to the method of Takeo et al. or in other word claims 1-7 and 10 are anticipated by claims 1-7 of U.S. Patent No. 11,103,476 B2.
Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 11,103,476 B2.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 11,330,817 B2 (referred hereinafter as Yamaguchi et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition/compound used by the method of the instant claims 1-3 and 7 and the composition/compound of claims 1 and 22 of Yamaguchi et al. have similar structural features.

17/380,900
US 11,330,817 B2
1. A method of treating inflammatory disease comprising administering topically, to the skin of a patient in need thereof, an effective amount of dihomo-γ-linolenic acid (DGLA), wherein the DGLA is applied continuously for at least 14 consecutive days to an area affected by the inflammatory disease.
22. A medicament comprising the microbial oil according to claim 1.
2. The method according to claim 1, wherein the DGLA is provided in the form of an oil derived from a culture of micro-organisms of genus Mortierella.
1. A microbial oil comprising:
dihomo-γ-linolenic acid (DGLA) in a fatty acid alkyl ester form or in a free fatty acid form at a content of at least 50% by weight of the total weight of fatty acids in the
microbial oil; and one or more trans isomers of DGLA at a total content of 0.0001 % to 3.0% by weight of the total weight of fatty acids in the microbial oil, wherein the microbial oil comprises a mixture of fatty acid alkyl esters or free fatty acids obtained by the steps of i) performing hydrolysis or alkyl esterification of a crude oil obtained from a microbial biomass from a microorganism capable of producing DGLA to produce a hydrolyzed or esterified crude oil; and ii) purifying the hydrolyzed or esterified crude oil by rectification using a distillation column containing a structured
packing, under conditions including a column bottom temperature of 160° C. to 230° C. and a minimum pressure in a distillation column of 0.1 Pa to 30 Pa, wherein the one or more trans isomers of DGLA are generated during the rectification step as thermally produced fatty acids.
3. The method according to claim 1, wherein the DGLA is in the form of any one of a glyceride, a phospholipid, a glycolipid, an alkyl ester, a salt, or a free fatty acid.

7. The method according to claim 1, wherein the DGLA is administered in a
composition containing 0.01 to 50 wt% of the DGLA.



While Yamaguchi et al. do not explicitly claim the used of the composition/compound as recited by instant claim 1, Yamaguchi et al. do specifically disclose the used of the composition/compound to treat skin inflammation, and the type of skin inflammation is
associated with or caused by atopic eczema, contact dermatitis, psoriasis or uremic pruritus (col. 32, lines 30-52).  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”
Thus, the examined claims would be obvious over the claims of U.S. Patent No. 11,330,817 B2.

Although the Office have cited some of applications and/or patents for the nonstatutory double patenting rejections (see rejections above), it is noted that the instant application is from an enormous family of applications and patents, which are commonly owned, such that it is burdensome for the Office to identify all potential applications and/or patents that can invoke the issue of nonstatutory double patenting.  Therefore, applicants are requested to assist the Office in identifying all potential applications and/or patents that raises the issue of nonstatutory double patenting with regard to the claims of the instant application, specifically for instant claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
December 13, 2022